United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Old Bridge, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1235
Issued: December 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2012 appellant, through his attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) overpayment decision dated April 23, 2012.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $333.26 for the period January 30 to February 11, 2012; and
(2) whether it abused its discretion in denying waiver of the overpayment.
FACTUAL HISTORY
On August 23, 1999 appellant, then a 40-year-old custodian, filed a claim for traumatic
injury, alleging that he sustained a knee injury when he was mopping a bathroom. OWCP
1

5 U.S.C. § 8101 et seq.

accepted his claim for medial meniscus tears of the right knee. Appellant returned to full-duty
work on November 1, 2000.
OWCP authorized a September 15, 2011 arthroscopic procedure for appellant’s right
knee condition. Appellant began receiving compensation benefits on the periodic rolls beginning
October 13, 2011.
On January 30, 2012 appellant returned to part-time limited-duty work for three hours a
day.
Appellant received gross compensation benefits for the period January 15 through
February 11, 2012 in the amount of $2,696.38. The amount of $2,496.38 was directly deposited
into appellant’s account on February 11, 2012.
On March 23, 2012 OWCP issued a preliminary overpayment decision. It determined
that appellant was overpaid $333.26 for the period January 30 through February 11, 2012.
Appellant was found to be without fault in the creation of the overpayment, and OWCP
requested that he complete the enclosed overpayment questionnaire (OWCP-20). He was
specifically informed that failure to submit the requested information would result in denial of
waiver of the overpayment. Appellant did not respond to this letter.
By decision dated April 23, 2012, OWCP finalized the preliminary determination
regarding the overpayment of $333.26. It also determined that appellant was not at fault in the
creation of the overpayment, but that he was not entitled to waiver of the overpayment as
appellant had not completed the OWCP-20 overpayment questionnaire and submitted financial
documents to support waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.3 OWCP’s regulations provide that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.4

2

Id. at § 8102.

3

Id. at § 8116(a).

4

20 C.F.R. § 10.500(a).

2

ANALYSIS -- ISSUE 1
The record indicates that appellant returned to work at the employing establishment on
January 30, 2012 on limited duty for three hours per day. Appellant received full wage-loss
compensation for total disability through February 11, 2012. As noted above, he is not entitled
to receive compensation for total disability after he had returned to work. Thus, an overpayment
occurred.
The record shows that appellant received compensation benefits for the period January 30
through February 11, 2012 in the amount of $1,159.03; however, for the period January 30
through February 11, 2012 he should have only been paid compensation for five hours per day,
which totals $825.77. Subtracting $825.77 from $1,159.03, appellant thus received an
overpayment of $333.26. OWCP explained how the overpayment occurred and provided this
information to appellant with the preliminary notice of overpayment. The Board finds that
OWCP properly determined that appellant received an overpayment of compensation in the
amount of $333.26 for the period January 30 to February 11, 2012.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.5 An individual should always be
found without fault where the overpayment resulted from OWCP’s error in the under deduction
of health benefits or life insurance premiums.6
If OWCP finds that the recipient of an overpayment was not at fault, repayment will still
be required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of
FECA; or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.7
Section 10.438 of OWCP’s regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver and no further request for waiver shall be considered until the requested information is
furnished.8

5

20 C.F.R. § 10.433(a).

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b) (June 2009).
7

20 C.F.R. § 10.434. See 5 U.S.C. § 8129(b).

8

Id. at § 10.438; Linda Hilton, 52 ECAB 476 (2001).

3

ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in the creation of the overpayment.
The fact that he was without fault does not preclude OWCP from recovering all or part of the
overpayment.9 Appellant did not submit a response to OWCP’s March 23, 2012 preliminary
determination and did not submit a completed Form OWCP-20. Therefore, OWCP acted
properly in refusing appellant’s request for waiver. It was precluded from evaluating waiver of
the overpayment.10
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $333.26 for the period January 30 through February 11, 2012.
The Board further finds that OWCP properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See George A. Rodriguez, 57 ECAB 224 (2005).

10

20 C.F.R. § 10.438(b) states that failure to submit the requested information within 30 days of the request shall
result in denial of the waiver and no further request for waiver shall be considered until the requested information is
furnished.

4

